
	
		I
		111th CONGRESS
		2d Session
		H. R. 5549
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2010
			Mr. Donnelly of
			 Indiana (for himself and Mr. Hall of New
			 York) introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for
		  expedited procedures for the consideration of certain veterans claims, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as The Rating
			 and Processing Individuals’ Disability Claims Act or the RAPID
			 Claims Act .
		2.Waiver of claim
			 development period for claims under laws administered by Secretary of Veterans
			 AffairsSection 5101 of title
			 38, United States Code, is amended by adding at the end the following new
			 subsection:
			
				(d)(1)If a claimant submits to
				the Secretary a claim that the Secretary determines is a fully developed claim,
				the Secretary shall provide—
						(A)the claimant with the opportunity to
				waive any claim development period otherwise made available by the Secretary
				with respect to such claim; and
						(B)expeditious treatment to such
				claim.
						(2)If a person submits to the Secretary
				any written notification sufficient to inform the Secretary that the person
				plans to submit a fully developed claim and, not later than one year after
				submitting such notification submits to the Secretary a claim that the
				Secretary determines is a fully developed claim, the Secretary shall provide
				expeditious treatment to the claim.
					(3)If the Secretary determines that a
				claim submitted by a claimant as a fully developed claim is not fully
				developed, the Secretary shall provide such claimant with the notice described
				in section 5103(a) within 30 days after the Secretary makes such determination.
					(4)For purposes of this section:
						(A)The term fully developed
				claim means a claim—
							(i)for which the claimant—
								(I)received assistance from a veterans
				service officer, a State or county veterans service organization, an agent, or
				an attorney; or
								(II)submits, together with the claim, an
				appropriate indication that the claimant does not intend to submit any
				additional information or evidence in support of the claim and does not require
				additional assistance with respect to the claim; and
								(ii)for which the claimant or the claimant’s
				representative, if any, each signs, dates, and submits a certification in
				writing stating that, as of such date, no additional information or evidence is
				available or needs to be submitted in order for the claim to be
				adjudicated.
							(B)The term expeditious
				treatment means, with respect to a claim for benefits under the laws
				administered by the Secretary, treatment of such claim so that the claim is
				fully processed and adjudicated within 90 days after the Secretary receives an
				application for such claim.
						.
		3.Appeals form
			 availabilitySubsection (b) of
			 section 5104 of such title is amended—
			(1)by striking
			 and (2) and inserting (2); and
			(2)by inserting
			 before the period at the end the following: , and (3) any form or
			 application required by the Secretary to appeal such decision.
			4.Effective
			 DateThe amendments made by
			 this Act shall apply with respect to claims submitted on or after the date of
			 the enactment of this Act.
		
